72 F.3d 133
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Sylvester JONES, Appellant,v.William H. REHNQUIST, Chief Justice;  Janet Reno, AttorneyGeneral of the United States;  Drew S. Days, III, SolicitorGeneral of the United States;  Edward L. Dowd, Jr., UnitedStates Attorney;  Judicial Conference of the United States;Harry A. Blackmun, Associate Justice;  Anthony M. Kennedy,Associate Justice;  Sandra Day O'Connor, Associate Justice;Antonin Scalia, Associate Justice;  David H. Souter,Associate Justice;  John Paul Stevens, Associate Justice;Clarence Thomas, Associate Justice;  Ruth Bader Ginsburg,Associate Justice;  Byron R. White, Retired Justice;  AudreyJ. Anderson, Law Clerk;  Ronald J. Tenpas, Law Clerk;  EricSchermann, Law Clerk;  Stephanie A.J. Dangel, Law Clerk;Jeffrey A. Mayer, Law Clerk;  Molly McUsic, Law Clerk;William K. Suter, Clerk;  Christopher W. Vasil, DeputyClerk;  Francis J. Lorson, Deputy Clerk;  John Doe, Clerk,In Forma Pauperis Department, United States Supreme Court;Edward L. Filippine, Chief Judge;  Clyde S. Cahill,Associate Judge;  William L. Hungate, Associate Judge;Stephen N. Limbaugh, Associate Judge;  George F. Gunn, Jr.,Associate Judge;  Jean C. Hamilton, Associate Judge;  CarolE. Jackson, Associate Judge;  John F. Nangle, AssociateJudge;  Catherine D. Perry, United States Magistrate;  DavidD. Noce, United States Magistrate;  Robert D. Kingsland,Retired Magistrate;  Judicial Council of the Eighth Circuit;Joseph B. Moore, Assistant United States Attorney;  HenryJ. Fredericks, Assistant United States Attorney;  Wesley D.Wedemeyer, Assistant United States Attorney;  Thomas E.Dittmeier, Former United States Attorney;  Stephen B.Higgins, Former United States Attorney;  Richard E.Coughlin, Assistant United States Attorney;  J. MartinHadican, Attorney at Law;  Michael A. Forst, Attorney atLaw;  Marvin J. Nodiff, Attorney at Law;  Robert E. Keaney,Attorney at Law;  James W. Reeves, Attorney at Law;  Moser,Marsaley, Carpenter, Cleary, Jaeckel and Keaney;  JohnGarrett Penn, Chief Judge, Charley R. Richey, AssociateJudge;  Thomas Penfield Jackson, Associate Judge;  ThomasFrancis Hogan, Associate Judge;  Stanley Sporkin, AssociateJudge;  Aurey E. Robinson, Jr., Associate Judge;  John D.Bates, Assistant United States Attorney;  R. Craig Lawrence,Assistant United States Attorney;  Sharon A. Cohen,Assistant United States Attorney;  Jay B. Stephens, FormerUnited States Attorney;  Department of Justice, CivilDivision;  Department of Justice, Criminal Division;Christopher A. Rizzuto, Attorney;  Jo Ann Farrington,Attorney;  James P. Turner, Attorney;  Paul W. Suddes,Attorney;  Linda K. Davis, Attorney;  John R. Dunne,Attorney;  Hazel G. Briggs, Attorney;  Diane C. Roberts,Attorney;  Deborah C. Westbrook, Attorney;  Daniel Mastas,Attorney;  Mandel A. Rodriguez, Attorney;  William C.Bryson, Former Solicitor General of the United States;Charles Fried, Former Solicitor General of the UnitedStates, Joseph R. Biden, Jr., Chairman;  Edward M. Kennedy;Howard M. Metzenbaum, Dennis Deconcini;  Patrick J. Leahy;Howell Heflin;  Paul Simon;  Herbert Kokl;  Carol MosleyBraun, that constitutes the United States JudiciaryCommittee;  Jack Brooks, Chairman;  Don Edwards, Chief ViceChairman;  John Coyers, Jr.;  Romano L. Mazzli;  William J.Hughes;  Mike Synar;  Patricia Schroeder;  Dan Glickman;Barney Frank;  Charles E. Schumer;  Edward F. Feighan;Howard L. Berman;  Rick Boucher;  John Brant;  Mel Levine;George E. Stangmeiter;  Craig A. Washington;  PeterHoagland;  Mike Kopetski;  Jack Reed;  Carlos J. Moorhead;Henry J. Hyde;  Jim Sensenbrebber;  Bill McCollum;  HarleyO. Staggers, Jr.;  George W. Gekas;  Howard Cobel;  LamarSmith;  Graig T. James;  Tom Campbell;  Steven H. Schiff;Jim Ramstad;  George Allen, all-constituting House Committeeon the Judiciary;  Richard H. Brjan, Jr.;  Barbara A.Mikulski;  Thomas A. Deschle, Minority Members;  MitchMcConnell, Vice Chairman;  Ted Stevens;  Robert C. Smith,all constituting United States Select Committee on Ethics;Secretary Committee on Rules of Practice and ProceduralOffice of the United States Courts;  Kenneth M. Sink;  FrankJ. Smms, United States Marshal;  Tom Smith, Supervisor;Randall D. Oitker;  Steven D. Stoddard;  James D. McDowell,United States Drug Enforcement Agents;  Raymond Howard,Attorney at Law;  William Barr, Former United StatesAttorney General;  L. Ralph Mecham, Director;  James E.Macklin, Jr., Deputy Director;  John K. Ranie, Chief RulesCommittee;  Washington Post Newspaper, Editor-in-Chief,Owners;  John C. Danforth, Senator;  Christopher S. Bond,Senator;  John Feikens;  U.S. Court of Appeals for the TenthCircuit, Denver, Colorado;  William Sessions, FormerDirector United States Federal Bureau of Investigation;William W. Baker, Former Assistant Director;  Lewis Freeh,Inspector, and/or Former Inspector General;  Daval L.Patrick, Assistant Attorney General;  Michael E. Pulitzer,President, Chairman of the Board of Directors--PulitzerPublishing;  William F. Woo, Editor-in-Chief;  EyvonMendenhall, Former Clerk;  Robert D. St. Vrain, Clerk;Robert F. Connor, Clerk;  Richard S. Arnold;  TheodoreMcMillian;  George G. Fagg;  Pasco M. Bowman;  Roger L.Wollman;  Frank J. Magill;  C. Arlen Beam;  James B. Loken,United States Circuit Judges;  Patricia M. Wald;  Abner J.Mika;  Spottswood W. Robinson, III;  Harry T. Edwards;Robert H. Bork;  Kenneth W. Starr;  Laurence H. Silberman;James L. Buckley;  Stephen F. Williams;  Douglas H.Ginsburg;  David L. Bazelon;  J. Skelly Wright;  CarlMcGowan;  T. Scott Richardson;  Richard Thornburgh, FormerAttorney General of the United States, Appellees,George Bush, Former President, Defendant,William L. Clay, Jr.;  Unknown Martin;  Unknown Wellford;Unknown Weick, United States Circuit Judges, Sixth Circuit;Maureen Donhue Feinroth, Staff Attorney;  Nancy MayerWittington, Clerk;  George E. Mackinnon;  Scott O. Wright;Dean Whipple;  Calvin Todd;  Donald J. Stohr, Former UnitedStates Attorney;  Katherine Graham;  John B. Morse, Jr.;Richard D. Simons;  Beverly R. Keil, Appellees,Lloyd Cuter, Defendant,Community Federal Insurance Company;  First American TitleInsurance Company;  St. Louis Police Department, its Boardof Police Commissioners;  Gundaker Real Estate Company;City of Clayton;  City of Bridgeton;  City of Northwoods,and other persons names unknown;  John R. Gibson, UnitedStates Circuit Judge;  Richard Rogers;  Inspector General,and/or former;  Federal Bureau of Investigation;  CommunityFederal Savings and Loan Association;  City of St. Louis;Clarence Harmon, Chief of Police;  Michael Riley, Detective;Unknown, Named Police Officer, Unknown Police Officers,City of St. Louis Police Department;  Mayor Freeman Bosley,Jr.;  Jimm L. Hendren, United States District Court Judge,Western District of Arkansas;  Ronald E. Longstaff, UnitedStates District Judge, District of Iowa;  Diana E. Murphy,Chief Judge;  Lyle E. Strom, Chief District Judge;  RichardH. Battey, United States District Judge;  Ron Garvin, Clerk;Judicial Council District of Columbia;  Sentelle Henderson;Unknown Rogers, Circuit Judges;  Harold H. Greene;  RoyceC. Lamberth, District Judge;  Dennis Backer;  Michael Adams,St. Louis County Police Officers attached to Federal DrugEnforcement Agents, Appellees,Law Clerks of Federal Justices and Judges;  United StatesBureau of Prisons, its officials, and otherpersons names unknown;  Gladys Kessler,United States District Judge,Defendants.
No. 95-2007.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 7, 1995.Filed Dec. 15, 1995.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Sylvester Jones appeals from the district court's1 order dismissing his civil rights complaint.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law appears and that the district court correctly denied relief.


2
Accordingly, the district court's judgment is affirmed.  See 8th Cir.  R. 47B. All of Jones's motions filed with this court are denied.



1
 The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri